DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of: 4. The method for driving a display panel of claim 1, wherein the plurality of picture update periods comprises at least one first picture update period and at least one second picture update period;  A method for driving a display panel, comprising a plurality of picture update periods, wherein at least one of the plurality of picture update periods comprises a data write stage, a data retention stage, and a data compensation stage, and the data compensation stage is prior to the data write stage; and
at the data compensation stage, providing a gate scanning signal for a pixel unit comprised in the display panel, and writing a compensation data voltage to the pixel unit, wherein the compensation data voltage is less than a target data voltage which is a theoretical data voltage corresponding to target brightness of a current picture update period;
at the data write stage, providing the gate scanning signal for the pixel unit, and writing the target data voltage to the pixel unit; and
at the data retention stage, writing no data voltage to the pixel unit,
wherein the plurality of picture update periods comprises at least one first picture update period and at least one second picture update period: wherein
brightness of each of the at least one first picture update period is greater than brightness of a previous picture update period, and each of the at least one first picture update period comprises the data write stage, the data retention stage, and the data compensation stage: and
brightness of each of the at least one second picture update period is less than or equal to brightness of a previous picture update period, and each of the at least one second picture update period comprises the data write stage and the data retention stage.

As to claims 8 and 22, these claims are allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

wherein brightness of each of the at least one first picture update period is greater than brightness of a previous picture update period, and each of the at least one first picture update period comprises the data write stage, the data retention stage, and the data compensation stage; and 
brightness of each of the at least one second picture update period is less than or equal to brightness of a previous picture update period, and each of the at least one second picture update period comprises the data write stage and the data retention stage. 
5. The method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of data compensation stages, and compensation data voltages written in correspondence to the plurality of data compensation stages are in an arithmetic sequence, a geometric sequence, or an exponential sequence. 
7. The method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of data compensation stages, a difference between compensation data voltages written at an ath data compensation stage and an (a+1)th data compensation stage is .DELTA.X1, and a difference between compensation data voltages written at a bth data compensation stage and a (b+1)th data compensation stage is .DELTA.X2; 
wherein .DELTA.X1>.DELTA.X2, a and b are positive integers greater than 0, and a+1.ltoreq.b. 
8. The method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of data compensation stages and a plurality of data retention stages, wherein at least one of the plurality of data retention stages exists between at least two of the plurality of data compensation stages. 
9. The method for driving a display panel of claim 8, wherein a same number of data retention stages of the plurality of data retention stages exist between any adjacent two data compensation stages of the plurality of data compensation stages. 
10. The method for driving a display panel of claim 8, wherein an increasing number of data retention stages of the plurality of data retention stages exist between adjacent two data compensation stages of the plurality of data compensation stages. 
12. The method for driving a display panel of claim 11, wherein M*a %/N data retention stages of the M data retention stages exist between any adjacent two data compensation stages of the N data compensation stages, wherein 30%.ltoreq.a %.ltoreq.50%, M*a % is an integer greater than or equal to 1, and M*a %/N is an integer greater than or equal to 1. 
13. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein the plurality of pixel drive circuits comprises a first pixel drive circuit and a second pixel drive circuit, a drive transistor in the first pixel drive circuit is a silicon-based transistor, and a drive transistor in the second pixel drive circuit is an oxide semiconductor transistor; and in the same picture update period, a proportion of data compensation stages of the first pixel drive circuit is different from a proportion of data compensation stages of the second pixel drive circuit. 
14. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein each of the plurality of pixel drive circuits comprises a drive transistor; wherein the drive transistor comprises an N-type silicon-based transistor, and a number of the data compensation stages, a number of the data retention stages, and a number of the data write stages satisfy that N/(N+M+P).ltoreq.1/6. 
15. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein each of the plurality of pixel drive circuits comprises a drive transistor; wherein the drive transistor comprises a P-type silicon-based transistor, and a number of the data compensation stages, a number of the data retention stages, and a number of the data write stages satisfy that N/(N+M+P).ltoreq.1/12. 
16. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein each of the plurality of pixel drive circuits comprises a drive transistor, and the drive transistor comprises an N-type silicon-based transistor and a P-type silicon-based transistor; the plurality of pixel drive circuits comprises a third pixel drive circuit and a fourth pixel drive circuit, the third pixel drive circuit comprises the N-type silicon-based transistor, and the fourth pixel drive circuit comprises the P-type silicon-based transistor; and in the same picture update period, a proportion of data compensation stages of the third pixel drive circuit is different from a proportion of data compensation stages of the fourth pixel drive circuit. 
17. The method for driving a display panel of claim 11, wherein any adjacent two picture update periods of the plurality of picture update periods comprise a first picture update period and a second picture update period; wherein the first picture update period comprises N1 data compensation stages, M1 data retention stages, and P1 data write stages, and the second picture update period comprises N2 data compensation stages, M2 data retention stages, and P2 data write stages; wherein the first picture update period and the second picture update period satisfy that N1+M1+P1<N2+M2+P2 and N1<N2. 
18. The method for driving a display panel of claim 5, wherein the display panel comprises a first color pixel unit and a second color pixel unit, and under same target brightness, a theoretical data voltage corresponding to the first color pixel unit is less than a theoretical data voltage corresponding to the second color pixel unit; wherein compensation data voltages written to the first color pixel unit at the plurality of data compensation stages are in a first arithmetic sequence, and compensation data voltages written to the second color pixel unit at the plurality of data compensation stages are in a second arithmetic sequence; the first arithmetic sequence comprises N1 terms, with a common difference being d1 and an initial term being a1, and the second arithmetic sequence comprises N2 terms, with a common difference being d2 and an initial term being a2; and the first arithmetic sequence and the second arithmetic sequence satisfy that a1=a2, d1=d2, and N1<N2, that a1=a2, d1<d2, and N1=N2, or that a1<a2, d1=d2, and N1=N2. 
19. The method for driving a display panel of claim 5, wherein the display panel comprises a first color pixel unit and a second color pixel unit, and under same target brightness, a theoretical data voltage corresponding to the first color pixel unit is less than a theoretical data voltage corresponding to the second color pixel unit; wherein a difference between compensation data voltages corresponding to adjacent two data compensation stages of the first color pixel unit is greater than a difference between compensation data voltages corresponding to adjacent two data compensation stages of the second color pixel unit; or a compensation data voltage corresponding to the first color pixel unit at an initial data compensation stage is less than a compensation data voltage corresponding to the second color pixel unit at the initial data compensation stage; or a number of data compensation stages of the first color pixel unit is greater than a number of data compensation stages of the second color pixel unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/23/2022